Opinion by
Judge Lindsay :
Any equitable right which Sims may have had to subject the property of Bennet to the payment of Tatum’s debt to him grew out of the fact that Bennet was his debtor, and Bennet the debtor of Tatum.

Kyle & Poston, for appellant.


Phil B. Thompson, Jr., for appellee.

The discharge in bankruptcy of the latter barred Sims’ right of recovery against him, and as Sims could not recover against the party immediately indebted to him, neither could he subject to the payment of the bankrupt debts dioses in action nor equitable rights the title to which by operation of law vested in his assignee. The petition was properly dismissed.
Judgment affirmed..